     Case 2:21-cv-00027-JRG Document 15 Filed 02/11/21 Page 1 of 3 PageID #: 84




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

STINGRAY IP SOLUTIONS, LLC,

                     Plaintiff,
                                                  Civil Action No. 2:21-cv-00027
v.

SAMSUNG ELECTRONICS CO., LTD, and
SAMSUNG ELECTRONICS AMERICA,
INC.

                     Defendants.


       UNOPPOSED MOTION FOR EXTENSION OF TIME TO MOVE, ANSWER OR
            OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT AND
                WAIVER OF FOREIGN SERVICE REQUIREMENT

         Samsung Electronics Company, Ltd. and Samsung Electronics America, Inc., Defendants

herein, without waiving any defenses described or referred to in Rule 12 F.R.C.P., move the Court

to extend the time within which Defendants are required to move, answer or otherwise respond to

Plaintiff’s Complaint. In support of their Motion, Defendants state as follows:

         1.    On January 29, 2021, Plaintiff filed its Complaint alleging patent infringement

against Samsung Electronics Company, Ltd. and Samsung Electronics America, Inc.

         2.    On February 1, 2021, Defendant Samsung Electronics America, Inc. was served

with Plaintiff’s Complaint. Samsung Electronics Company, Ltd. has not yet been served.

         3.    Counsel for Defendants has agreed to waive service under the Hague Convention

for Samsung Electronics Company, Ltd., a foreign entity, in exchange for a 90 day extension of

time for all defendants to answer or otherwise plead by May 23, 2021.
 Case 2:21-cv-00027-JRG Document 15 Filed 02/11/21 Page 2 of 3 PageID #: 85




       4.       Defendants’ agreement with Plaintiff should not be construed as a waiver of any

other rights or defenses, including, for instance, Defendants’ right to file counterclaims,

affirmative defenses, or to otherwise challenge the validity of the subject patents.

       WHEREFORE, Defendants Samsung Electronics Company, Ltd. and Samsung Electronics

America, Inc., respectfully request that the time in which they are required to move, answer or

otherwise respond to Plaintiff’s Complaint for Patent Infringement be extended up to and including

May 23, 2021.



Dated: February 11, 2021                              Respectfully submitted,

                                                       /s/ Melissa R. Smith
                                                      Melissa R. Smith
                                                      State Bar No. 24001351
                                                      GILLAM & SMITH, LLP
                                                      303 South Washington Avenue
                                                      Marshall, Texas 75670
                                                      Telephone: (903) 934-8450
                                                      Facsimile: (903) 934-9257
                                                      Email: melissa@gillamsmithlaw.com

                                                      Attorney for Defendants
                                                      Samsung Electronics Company, Ltd., and
                                                      Samsung Electronics America, Inc.
 Case 2:21-cv-00027-JRG Document 15 Filed 02/11/21 Page 3 of 3 PageID #: 86




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel of record who are deemed to have consented

to electronic services are being served with a copy of this document via the Court’s CM/ECF

system per Local Rule CV-5(a)(3) on this the 11th day of February, 2021.



                                                         /s/ Melissa R. Smith
                                                        Melissa R. Smith


                              CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that counsel for Defendants met and conferred with

counsel for Plaintiff. Counsel for Plaintiff indicated that it is unopposed to this motion.



                                                         /s/ Melissa R. Smith
                                                         Melissa R. Smith
